Citation Nr: 9933998	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  98-15 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
to include xerosis.

2.  Entitlement to service connection for bilateral plantar 
callouses of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from September 1974 
to November 1974.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a May 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama.


REMAND

The veteran avers that while he was in service, he received 
treatment for callouses and a dermatological condition.  He 
maintains that his service records show said treatment and 
that he has sought continuous treatment for these conditions 
since getting out of the US Army in 1974.  As a result of the 
RO's denial of his claim, he has appealed to the Board for 
appellate review.

After reviewing the sparse claims folder, it is the opinion 
of the Board that additional information is needed prior to 
the issuing of a determination on the merits of this claim.  
First, although there is some indication in the record that 
the veteran's original claim folder was lost, additional 
records may be available through other sources.  Moreover, 
none of the veteran's private medical treatment records have 
been included in the claims folder for review.  All of these 
documents are needed prior to the issuance of a final 
decision.  Hence, the claim is also remanded for the purpose 
of obtaining additional medical documents.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the National 
Personnel Records Center (NPRC) and the 
service department for all medical 
service records of the veteran.  While 
the NPRC previously informed the RO that 
the veteran's records had been sent to 
the RO, the RO should still request that 
the NPRC search for any additional 
medical records that may corroborate the 
veteran's claim.  Of particular interest 
in this search is a copy of the veteran's 
discharge physical that should have been 
accomplished at the end of 1974.

Also, the RO should recheck its own 
record storage facilities and obtain any 
medical records of the veteran that are 
not currently included in the claims 
folder.  If any of the requested records 
have been "retired" and placed into 
storage under the control of either the 
NPRC or the National Archives, the RO 
should request from the appropriate 
agency that those records be activated, 
copies made, and sent to the RO.

If such records are unavailable, or if 
they have been destroyed, the RO should 
certify the reason for such 
unavailability.

2.  The RO should ask the veteran for the 
names and addresses of all doctors who 
have treated him subsequent to service 
for any foot and skin disabilities.  [The 
RO is put on notice that several names 
and addresses are already included in the 
temporary claims folder.]  The RO should 
then obtain and associate with the claims 
folder all treatment records of the 
veteran from such health care providers.  
Of interest are any progress notes, 
special studies, x-ray films, laboratory 
tests, and technicians' reports of the 
veteran's treatment.  If no records 
exist, it should be so noted in the 
record.

3.  The RO should ask the veteran for the 
names of all of the VA facilities that 
have treated him for any condition since 
he was discharged from the US Army in 
1974, and the RO should obtain and 
associate with the claims folder all 
treatment records of the veteran from 
these VA facilities.  Of interest are any 
progress notes, special studies, x-ray 
films, laboratory tests, and technicians' 
reports of the veteran's foot and skin 
conditions.  If no records exist, it 
should be so noted in the record on 
appeal.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

Following completion of the requested development, the 
veteran's claim should be readjudicated.  If the decision 
remains unfavorable, he should be given a supplemental 
statement of the case and allowed sufficient time for a 
response.  Thereafter, the claim should be returned to the 
Board for further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

No opinion, either legal or factual, is intimated as to the 
merits of the appellant's claim by this REMAND.  However, 
while this case is in REMAND status, the appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












